Citation Nr: 0935726	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from May 1953 to May 1955 
with annual periods of Active Duty for Training (ACDUTRA) 
from 1955 to 1960.  

This matter came to the Board on appeal from an August 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that rating 
decision, the RO found that new and material evidence had not 
been received to reopen previously denied claims of service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran filed a notice of disagreement with that decision.  
In its statement of the case dated in February 2008, the RO 
said the claims were reopened and denied them on the merits.  
The Veteran thereafter perfected his appeal.  In a decision 
dated in July 2009, the Board affirmed the RO's determination 
that new and material evidence had been received to reopen 
the claims, and at that time, the Board remanded the claims 
for additional development and adjudication on a de novo 
basis.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether there 
is a causal relationship between the Veteran's service or any 
incident of service, including noise exposure in service, and 
his current hearing loss disability.  

2.  There is competent and credible evidence that the Veteran 
has had symptoms of ringing in his ears since service, and 
there is medical evidence that relates these symptoms to a 
current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the Veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of an organic disease of the nervous 
system, including sensorineural hearing loss, may be presumed 
if manifested to a compensable degree within one year of the 
Veteran's discharge from active duty service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Each disabling condition shown by a Veteran's service 
records, or for which he seeks a service connection, must be 
considered on the basis of the places, type and circumstances 
of his service as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts of each individual case.  38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran's main contention is that he was exposed to noise 
during service from 90 mm guns during active duty and 105/155 
mm Howitzers during period of ACDUTRA and that noise resulted 
in his current hearing loss and tinnitus.  

In this case, a VA audiology examination in July 2007 
demonstrated auditory thresholds of 40 decibels or higher at 
500, 1000, 2000, 3000 and 4000 Hz frequencies, bilaterally.  
Additionally, this examination confirmed the presence of 
tinnitus.  Thus, the Veteran has current disabilities, and 
the remaining question is whether there is evidence of in-
service occurrence of an injury or disease and competent 
evidence of a nexus or relationship between the current 
disabilities and the in-service disease or injury.  

The Board accepts as credible the Veteran's reports of noise 
exposure in service from 90 mm guns during active duty and 
105/155 mm Howitzers during periods of ACDUTRA and also 
accepts as credible his statements that his ears began 
ringing while firing the 90 mm gun during active duty and 
that he experienced severe tinnitus during two weeks of 
ACDUTRA in 1959 while firing 155 mm Howitzers.  In addition, 
the Veterans' wife, to whom he has been married since 
December 1952, has stated that when the Veteran developed the 
ringing sound in his ears after being exposed to loud sounds 
from the big guns, he believed it would eventually stop, but 
that did not happen.  

In this regard, the Veteran's service records confirm that he 
was not only a gunner in a tank unit while he was on active 
duty, but also that he was in the Reserves and participated 
in annual ACDUTRA, with confirmation for having been in 
various batteries of a Howitzer Battalion, including having 
been in Btry B (155mm), 5th Howitzer Battalion (Towed), 9th 
Army starting in 1959 and including during ACDUTRA in 
May 1960.  

Based on this evidence, the Board finds the Veteran was 
exposed to acoustic trauma in service. 

The only medical record related to the Veteran's active 
service is the May 1955 separation examination report from 
his period of active duty from May 1953 to May 1955.  It 
reported that the Veteran's whispered voice hearing was 15/15 
in each ear.  The Report did not mention tinnitus.  At a VA 
audiology evaluation in October 1993, the examiner reported 
right ear hearing loss was mild, rising to normal at 1000 - 
2000 Hz then falling to mild to moderate loss above 2000 Hz, 
and he said the left ear was essentially the same as the 
right ear.  In an attached auditory case history, the Veteran 
reported he had had a hearing problem in both ears for many 
years, 1956 - 1957.  He said the hearing problem had come on 
slowly versus suddenly (overnight) and denied having had ear 
infections or ear surgery.  He also denied ever having had a 
very severe head injury or having any blood relatives who 
have problems with their hearing.  The Veteran stated he had 
had ringing in his ears for many years and first became aware 
of it in service.  

At the July 2007 VA audiology examination, the audiologist 
diagnosed the Veteran as having right mild to severe mixed 
hearing loss, left moderate to severe sensorineural hearing 
loss, and bilateral constant tinnitus.  The audiologist's 
opinion was that it is less likely than not that the 
Veteran's current hearing loss and/or tinnitus might be 
related to military noise exposure/acoustic trauma.  The 
audiologist who conducted the July 2007 VA examination noted 
that in his review of the claims file he saw that the 
Veteran's hearing was 15/15 (which the audiologist said was 
within normal limits) at his separation physical in 1955.  He 
further noted it was documented in the claims file that the 
Veteran was in the Reserves assigned to a Howitzer battalion 
and that he saw that the Veteran wrote that his impaired 
hearing and tinnitus began in 1960.  The audiologist observed 
that this was subsequent to the Veteran's active duty 
discharge and while he was in the Army Reserves.  He said it 
is commonly accepted in audiology that hearing loss and /or 
tinnitus will take place at the time of an acoustic event, 
and not years later and that the Veteran's report on his VA 
Form 21-526 would place the start of his hearing loss and 
tinnitus five years after his service discharge.  

The audiologist said it is his understanding that Reserve 
activities are not considered to be active duty service for 
VA ratings.  Earlier in his report, the audiologist said that 
he and the senior audiologist were both of the opinion that 
the etiology of the Veteran's current hearing loss would be a 
combination of genetic and environmental factors that 
occurred subsequent to separation from service and that in 
any case he was unable to establish a nexus between military 
noise exposure from training exercises incurred over 50 years 
ago and current hearing loss.  

The statement by the audiologist reflects a misunderstanding 
of the law and regulations pertaining to VA service 
connection claims.  As noted earlier, service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by active service, including 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The Board points out that active service includes any period 
of ACDUTRA during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty and that disability resulting from disease or 
injury incurred in or aggravated during a period of ACDUTRA 
can also be found to be service connected.  38 U.S.C.A. 
§ 101(24) (West 2002).  Again, service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

In the remand of July 2009, the Board requested that the 
record be reviewed by a VA audiologist opinions as to whether 
the Veteran's bilateral hearing loss and tinnitus had their 
onset in service or are causally related to any incident of 
active service including noise exposure during active duty 
from May 1953 to May 1955 or during any subsequent period of 
ACDUTRA.  In response, a VA audiologist said that an opinion 
regarding service connection for hearing loss and tinnitus 
would be based on speculation due to lack of audiograms to 
review at entrance or exit, and the audiologist said that 
only whisper tests are available, which do not provide 
frequency or intensity-specific information.  

The remaining medical evidence of record consists of office 
records from an otolaryngologist, Roger McNeill, M.D., dated 
from August 2003 to December 2007.  Those records include 
diagnoses of sensorineural hearing loss on multiple 
occasions.  In an entry dated in December 2007, it was noted 
that the Veteran gave a history of trouble hearing and said 
his hearing aids are about 7 to 8 years old.  The physician 
noted that the Veteran had been seen previously with 
sensorineural hearing loss and had a history of exposure to 
heavy artillery in the military.  The diagnosis after 
examination was sensorineural hearing loss, acoustic trauma 
predominantly.  He recommended new hearing aids.  

As to the bilateral hearing loss service connection claim, in 
sum, there is a July 2007 VA audiology examination that 
concluded the Veteran's hearing loss is less likely than not 
related to noise exposure/acoustic trauma during active duty 
service, which was from May 1953 to May 1955, but left open 
the prospect of its relationship to later noise exposure from 
105/155 mm Howitzers in the Reserves.  Also there is a VA 
audiologist who in August 2009 said that finding the hearing 
loss was related to service would require speculation.  The 
law has recognized in this regard that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

There is, however, a current diagnosis of hearing loss, 
extensive in-service noise exposure, and reports of continued 
trouble hearing and tinnitus from service until the present.  
The Board, as noted, has found credible statements from the 
Veteran and his wife concerning his symptoms during and after 
service.  Although the Veteran is not competent to render an 
opinion as to the exact extent of the hearing loss - 
especially one involving the evaluation of numeric test data 
resulting from clinical testing and applied to VA's 
regulations, he is competent to generally describe symptoms 
he experienced, such as difficulty hearing.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Further, the Veteran is credible in his 
statements of lack of noise exposure/acoustic trauma outside 
of service, and there is the diagnosis from his 
otolaryngologist, Dr. McNeil, relating his hearing loss to 
acoustic trauma.  The Board interprets the statement of Dr. 
McNeil as relating the Veteran's current bilateral hearing 
loss to acoustic trauma in service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-07 (1994).  

The Board is of the opinion that the point of equipoise in 
the evidence has been attained regarding the hearing loss 
claim.  Because a state of relative equipoise has been 
reached, the benefit of the doubt rule will therefore be 
applied and service connection for will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As to the tinnitus service connection claim, on review of the 
evidence outlined above, the Board finds that the ringing 
sounds in his ears reported by the Veteran are susceptible to 
lay observation, and they have been diagnosed at the 
July 2007 VA examination as tinnitus.  Although the 
audiologist opined it is less likely than not that the 
tinnitus might be related to military noise exposure/acoustic 
trauma during active duty service from May 1953 to May 1955, 
the Veteran is certainly competent to report in-service 
symptoms of ringing in his ears and the continuation of the 
symptoms over the years since service.  Additionally, the 
Board accepts the statement of the Veteran's wife of his 
complaints of ringing in his ears in service (they were 
married before the Veteran entered service) as evidence of 
the presence of ringing in his ears in service.  The Board 
finds the Veteran and his wife to be credible historians.  
The Board further notes that the negative nexus opinions from 
the VA audiologist at the July 2007 examination was based 
primarily on the 15/15 whispered voice test at the separation 
examination and the lack of medical evidence of tinnitus in 
service.  

The Board points out that the Court has emphasized that it is 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Resolving all doubt in favor of the Veteran, the Board finds 
that his tinnitus started in service and has continued since 
then.  The Board therefore concludes that service connection 
is warranted for tinnitus.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


